01-15-00872-CR
                                  CHRIS DANIEL
 4Qfc                          HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
October 8, 2015                                                         1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE MICHAEL MCSPADDEN                                            10/14/2015 10:21:06 AM
209™ DISTRICT COURT                                                     CHRISTOPHER A. PRINE
                                                                                Clerk
HARRIS COUNTY


Defendant’s Name- JUSTIN T. WILLIAMS

Cause No 1387898

Court   209th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause-

Notice of Appeal Filed Date: 10/02/15
Sentence Imposed Date: 10/02/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


D Bullock
Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TERRI JOHNSTONE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston, Texas 77210-4651
     \
                                                       Cause No.       Cyrmv
                                                      THE STATE OF TEXAS
                                                                                                                                               tV$
TO THE HONORABLE JUDGE OF SATO COURT:
                                                                                                                   1
                                                                                                                   1


On                             ZO{                 (date), the defendant in the abcfite'Tfumbered and styled cause gives
                          5
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
     CJÿMOVES to withdraw
           ADVISES the court that he will CONTINUE to represent the defendant on appeal


Date                                                                     Attorney (Signature)

                    \JQ \\JL>VprÿC                                            (VÿK.
Defendant (Printed name)                                                 Attorney (Printed name)
                                                                             l         \
                                                                         State Bar Number

                                                                                                                   %
                                                                         Address
                                                                                             ? C,X-Oc l£
                                                                         Telephone Number
The defendant (check all that apply):
     u/     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him
           ASKS the Court to ORDER that a free record be provided to him
     s/*ASKS the court to set         BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief

                    ) Lfo/utss'                                                b/l t >A\ If nSl/7ÿ
Defendant A*V\
                 (Signature)                                             Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Harris County, Texas
                                                                                         %
http //hcdco-intranet/Criminal/Cnminal Courts/SOPs and Forms Library/Crumnal Forms/Notice of Appeal (3 pages-w Affirmation) docx Paee 1 of 3
                                                                  06/01/06
'   •- *     I*


                                                                              ORDER

                     On                                  the Court conducted a hearing and FINDS that defendant / appellant

                          IS NOT indigent at this time
                    „jSQs indigent for the purpose of
                                jÿemploying counsel
                               /§paying for a clerk’s and court reporter’s record
                                                  counsel or paying for a clerk’s and court reporter’s record
           The Court ORDERS thk
                                     motion to withdraw (g      GRANTED / DENIED.
                     Defendant / appellant’s motion (to be found indigent) is DENIED
                  a Defendant’s / appellant’s motion is GRANTED and
                                                                                                     (attorney’s name & bar card number)
                                is   APPOINTED to represent defendant / appellant on appeal
                                The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                                defendant / appellant
           BAIL IS
                     SET at $    _
                     To CONTINUE as presently set
                     DENIED and        is   SET at No BOND (Felony Only)

           DATE SIGNED.                                                                 IVfUfcÿ
                                                                                    _
                                                                                    JUDGE PRESIDING,
                                                                                         DISTRICT COURT /
                                                                                    COUNTY CRIMINAL COURT AT LAW NO
                                                                                    HARRIS COUNTY, TEXAS




           http //hcdco-intranet/Criminal/Cnminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation) docx Page 2 of 3
                                                                             06/01/06
#
THE STATE           OF   TEXAS
                                                   Cause No.       t
                                                                              IN THE *3ÿ DISTRICT COURT
                                                                                                                          •;;*3

v                                                                              COUNTY CRIMINAL COURT AT LAW NO.

                    VJQVvXAtsfÿ, Defendant                                     HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION                             OF   DEFENDANT'S RIGHT                    OF   APPEAL*
I. judge of the trial court, certify this criminal case
    0ÿ         is not a plea-bargain case, and the defendant has the right of appeal [or]
    I I        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
               not withdrawn or waived, and the defendant has the right of appeal [or]
    I I        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               right of appeal, [or]
    0          is a plea-bargain case, and the defendant has NO right of appeal [or]

    I~1        the defendant has waived the right of appeal

                                                                                                            OCT f 2 2015
Judge                                                                     Date Signed


I have received a copy of this certification I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure 1 have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals TEX R APP P 68 2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change m my current prison
unit I understand that, because of appellate deadlines, if 1 fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review



 lefeifclant                                                              Defendant! Counsel
Mailing Address          _                                                State Bar of Texas ID number
Telephone number                                                          Mailing Address
Fax number (if any)                                                       Telephone number
                                                                          Fax number (if any)

* ' A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is. a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
and ruled on before trial or (B) after getting the trial court’s permission to appeal TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)
                                   PAUPER’S OATH ON APPEAL
CAUSE NO.:      C                                                   OFFENSE:            r

THE STATE OF TEXAS                                                  °ÿ6°L DISTRICT COURT
VS.                                                                 OF
                    oÿvvAJofvÿ                                      HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                                                    defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions
the court to>(check all that apply)

        £       Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.

                                                    jjAgi'P] Qjuilifohri/
                                                  DEFENDANT
STmsrKmF.n AMPI SWOPAJ             to before me, this   S'     day   of                        A.D.. 20     l               APPEAL CARD                                          ///"
Court                                                      Cause No.
 am
                      The State of Texas
                             Vs



                       jO'Oi'lZ
Date Notice
Of Appeal: .           \0 1 2. ffjZ
Presentation:                                Vol.           Pg-.

Judgment:                                    Vol..          Pg-.

Judge Presiding    "p?fPv.|
Court Reporter
                  _   ~TVrr.’
Court Reporter
Court Reporter
                  _
Attorney
on Trial

Attorney
on Appeal.

                Appointed
                             _              Hired.

Offense      A a,a,          _   ,   fry,    CKJ   f olfeeMij      bJtsQtn

Jury Trial             Yes   y              No

Punishment
Assessed   _          0                                    jlOdtYl -IW
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:             Yes_>£.No              _
Date Submitted               :r               3    2313*
To Appeal Section

Deputy Clerk